Citation Nr: 1508907	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  08-26 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 27, 2007, for the award of a 20 percent rating for residuals of sprain, right acromioclavicular articulation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1977 to February 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2010.  The hearing transcript has been associated with the claims file.

The case was brought before the Board in June 2010 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for residuals of sprain, right acromioclavicular articulation, was received by VA on February 27, 2007.

2.  There is no document in the claims file received by VA prior to February 27, 2007 claim, and subsequent to the February 1995 rating decision, which can be reasonably construed as a claim, formal or informal, for an increased rating.

3.  The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than February 27, 2007 for a rating of 20 percent for residuals of sprain, right acromioclavicular articulation.




CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 2007 for a 20 percent evaluation for residuals of sprain, right acromioclavicular articulation, have not been met. 38 U.S.C.A. §§ 5103 , 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in March 2007.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits. However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

III. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant seeks an effective date earlier than February 27, 2007 for the assignment of a 20 percent rating for residuals of sprain, right acromioclavicular articulation.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted. 

The claims file includes a handwritten note from the Veteran dated February 14, 2007, date-stamped as received by VA on February 27, 2007.  The Veteran requests "to reopen" his "service connected compensation benefits for a broken right shoulder."  

The claims file includes VA treatment records beginning February 13, 2007.  There is also a VA examination dated in July 2007.  The Veteran had originally been service-connected for this disability in February 1979 at 10 percent.  However, in September 1985, the rating was decreased to noncompensable.  The Veteran filed for an increased rating in July 1994.  The claim was denied in February 1995.  The Veteran did not appeal that decision or offer any evidence within a year of the decision.

The Veteran argued in a December 2007 written statement that the effective date should be November 2006.  On November 20, 2006, there Veteran submitted a VA Form 21-4138.  The statement included the following: "I am now residing in the Southern New Jersey area.  Please transfer my files to the Philadelphia Regional Office in Philadelphia, PA.  Thank you."  Accompanying the VA Form 21-4138 was a letter from the Veteran's representative.  Neither statement makes any mention of the Veteran's service-connected disability rating or a desire to file a claim for an increased rating.

In a notification letter accompanying a May 2007 rating decision that initially denied a claim for increased rating, the RO indicated the date of claim was November 30, 2006, the date the VA Form 21-4138 was received.  However, that was done in error and the RO did not consider that the date of the claim when it granted the increased rating in the October 2007 rating action on appeal.  The November 2006 correspondence does not meet the requirements of a claim, formal or informal, listed above.  The correspondence merely indicates that the Veteran moved.  There is no mention of a desire for an increased rating, nor is there any mention of the disability.

At the Board hearing, the Veteran indicated that he began receiving treatment at the VA Medical Center prior to February 2007.  It is unclear whether the Veteran was saying that he started receiving treatment in 2000 or 2006.  Regardless, there is no VA treatment record dated earlier than February 2007.  The Board remanded the claim in April 2010 to obtain any treatment records.  Further records were sought from VA, but nothing earlier was found, and the Veteran also indicated that he had no further records to submit.

There is no evidence in the file between the February 1995 denial and the November 2006 correspondence.  Specifically, there is no statement by the Veteran between February 1995 and February 2007, which can be reasonably construed as a claim for an increased rating.

There is also no pertinent medical evidence dated earlier than February 2007 or any report of VA examination or treatment which could be accepted as an informal claim for increase.  In addition, there is no evidence supporting a finding of a worsening of the Veteran's disability in the year prior to the date of the February 2007 claim The records do not reflect a worsening of the Veteran's disability during that one year time period, such that the Veteran would be entitled to an earlier effective date.  See 38 C.F.R. § 3.400(o)(2) and Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

In sum, the Board finds that there are no statements by the Veteran, or clinical records, which would entitle the Veteran to an earlier effective date for a grant of a 20 percent evaluation for residuals of sprain, right acromioclavicular articulation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER 

Entitlement to an effective date earlier than February 27, 2007, for the assignment of a 20 percent rating for residuals of sprain, right acromioclavicular articulation, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


